DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 10-15, 19-25, 29-33, 35-36, 39-42, 49 and 52 are pending. 

Information Disclosure Statement
The information disclosure statement filed on November 16, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, reference numbers C2, C7, and C8 have not been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-15, 19-22, 28, 30, 31, 35, 36, 40-42, 49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 5,451,221), hereinafter “Cho”, as evidenced by Gannot et al. (US 2006/0052661), hereinafter “Gannot”, in view of Wach (US 2016/0062009), Webster et al. (US 2012/0138586), hereinafter “Webster”, and Grego et al. (US 2012/0080612), hereinafter “Grego”. 
Re Claims 1 and 31, Cho discloses a system comprising: 
a first light source configured to provide a signal for use in imaging tissue when the first light source is incident upon a first portion of tissue (col. 2, lines 12-31, “A third laser source generates light for targeting tissue”; col. 3, lines 5-20, “endoscopic light delivery system 10 includes a laser source 36 for generating light which is optically coupled to fiber optics 12. Fiber optics 12 conveys light generated by laser source 36. Fiber optics 12 passes through endoscopic sheath 34 which includes viewing optics (not shown) for enabling the surgeon to view surgical areas. Typically, fiber optics 12 is a single optical fiber having a diameter ranging between 1 mm and 1.5 mm. … A light delivery tip generally indicated at 16 is optically coupled to the end of fiber optics 12 and extends from sheath 34 to deliver the light 28 (FIG. 2) conveyed by fiber optics 12 to desired surgical areas. Light delivery tip 16 can be a tip for primarily cutting tissue, primarily coagulating tissue or both”; col. 5, lines 6-8,, laser source 36c generates light having a wavelength suitable for targeting tissue); 
a second light source configured to coagulate tissue when the second light source is incident upon a second portion of tissue (col. 2, lines 12-31, “A second laser source generates light of a second wavelength for coagulating tissue.”; col. 3, lines 22-37, “to coagulate prostate gland tissue so that bleeding does not occur when the tissue is cut”, col. 5, lines 25-42, “By simultaneously cutting and coagulating tissue, bleeding is minimized” -  discloses that the coagulation is for minimizing the bleeding and therefore is applied on blood vessels; col. 5, lines 4-5, light source 36b generates light having a wavelength suitable for coagulating tissue); and 
a third light source configured to break molecular bonds of tissue when the third light source is incident upon a third portion of tissue (col. 2, lines 12-31, “a first laser source for generating light of a first wavelength for cutting tissue”; col. 3, lines 22-37; col. 5, lines 25-42; col. 5, lines 3-4, laser source 36a generates light having a wavelength suitable for cutting tissue),
wherein the second light source is configured to emit energy at a wavelength in a range of 350 nm to 2200 nm (col. 5, lines 43-57, laser source 36b generates light preferably having a wavelength ranging from about 0.8 to 1.1 microns which is a wavelength poorly absorbed by body tissues and hence suitable for coagulating tissue – 0.8 to 1.1 microns is 800 to 1100 nm).
Cho does not expressly use the language of the second light source being configured to emit energy at an amplitude and frequency sufficient to modify at least quaternary structure of tissue proteins in blood vessels without completely breaking a majority of the molecular bonds of the tissue. However, modification of at least quaternary structure of tissue proteins without completely breaking a majority of the molecular bonds of the tissue is what is happening in coagulation. 
Gannot discloses biological implications based on the degree of laser-induced heating (para. [0023]) and teaches that 60 degrees Celsius induces permanent denaturation of proteins and collagen leading to tissue coagulation and shrinkage generally in blood vessels (para. [0023]). It also teaches that 60 degrees Celsius used for tissue coagulation does not completely break a majority of the molecular bonds of the tissue, where the breaking of the majority of the molecular bonds of the tissue occurs at a higher temperature of 100 degrees Celsius where water molecules start to vaporize and cavitation bubbles cause ruptures and thermal decomposition of tissue fragments, whereby adjacent tissue is preserved (para. [0023]). 
Given the mechanism of how the coagulation works, Cho’s coagulation would perform the function of modifying at least quaternary structure of tissue proteins in blood vessels without completely breaking a majority of the molecular bonds of the tissue.  
Examiner notes that, in the limitation “a first light source configured to provide a signal for use in imaging tissue when the first light source is incident upon tissue”, the limitation “for use in imaging tissue when the first light source is incident upon tissue” is an intended use. There is no structure recited in the claim that performs the imaging of tissue or delivers light to an imaging device. 
Cho is silent regarding the third light source being a tunable semiconductor laser seeded fiber amplified source configured to emit energy at wavelength in a range of 1800 nm to 2200 nm. Cho is silent regarding the first light source comprising an optical coherence tomography light source; the signal obtained from the first light source is an input into a computer processor; and the computer processor provides output data used to: control an orientation or position of the second light source and the third light source; and control a pulse profile, a pulse energy and a pulse repetition rate of the third light source. 
However, Wach discloses a light source configured to break molecular bonds of the tissue when the light source is incident upon a portion of the tissue (para. [0316], [0321], [0325], tissue cutting) and teaches that the light source is a tunable semiconductor laser seeded fiber amplified source configured to emit energy at a wavelength in a range of 1800 nm to 2200 nm (para. [0319], The infrared laser 2505 can be a semiconductor laser, an eximer laser, a tunable laser, or a gas laser, for example. In one exemplary embodiment, the infrared laser 2505 is a Nd:YAG laser or some other laser that outputs light between about 600 nanometers and 3,500 nanometers.; para. [0073], [0074] discloses silicon optical amplifier, erbium doped fiber amplifier, and erbium doped waveguide amplifier which further provide active manipulation of light).
Wach further discloses that the tip of the surgical handpiece can comprise optical coherence tomography to provide images for viewing by the surgeon or sensor data for automatic feedback control where the monitoring information can feedback to the microprocessor for controlling light and/or ink delivery (para. [0321]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Cho, by configuring the light source to be a tunable semiconductor laser seeded fiber amplified source configured to emit energy at a wavelength in a range of 1800 nm to 2200 nm, adding a light absorber, and including an optical coherence tomography, where the signal obtained from the OCT is an input into a computer processor and the computer processor provides output data used to control the surgical light, as taught by Wach, for the purpose of limiting the depth of the tissue that is cut by the laser light such that non-targeted tissue wouldn’t be damaged (para. [0311]-[0317]) and controlling light and/or ink delivery and viewing of the surgical site by the surgeon (para. [0321]).
Wach is silent regarding the computer processor provides output data used to: control an orientation or position of the second light source and the third light source; and control a pulse profile, a pulse energy and a pulse repetition rate of the third light source, wherein the first light source is configured as a broadband optical coherence tomography light source.
However, Webster discloses systems for coherent imaging and feedback control for cutting biological tissue (para. [0071], [0144], [0146], [0181], [0322], [0324], [0326], [0333], [0340]) and teaches that the first light source comprising an optical coherence tomography light source (fig. 1, imaging optical source 18, imaging light 20, optical interferometer 22, interferometry output 24; para. [0168], fig. 24, [0265], [0298], [0319], [0358], medical imaging field, para. [0411], [0424]); the signal obtained from the first light source is an input into a computer processor; and the computer processor provides output data used to: control an orientation or position of the other light source (para. [0254], control parameters based on their positions; para. [0009], a feedback controller that controls at least one processing parameter of the material modification process based on the interferometry output, para. [0010], [0011], [0012]-[0015], [0017], [0022]-[0027], feedback controller that controls depth cutting based on depth measurement, [0028], [0034], [0035], [0065], [0147]-[0151], [0173]-[0178], [0190]-[0198]; para. [0007], [0027], focal position of the beam, [0052], [0080], [0104], [0174], [0212], [0246], [0254], [0260]); and control a pulse profile, a pulse energy and a pulse repetition rate of the third light source (para. [0426], control parameters, claim 125, pulse repetition rate of the beam, pulse energy of the beam, pulse shape of the beam; para. [0007], [0027], [0052], [0080], [0104], para. [0200]-[0212]) and the first light source configured as a broadband optical coherence tomography light source (para. [0257], [0343], [0345], [0349]). 
Additionally, Grego teaches optical coherence tomography used for endoscopic observation (para. [0004], para. [0035]-[0041]) and teaches that OCT provides subsurface imaging with high spatial resolution within a depth range of 1 to 4 mm in vivo with no need for fluorescent labeling of the tissue. OCT has been demonstrated to provide accurate sub-surface imaging of highly scattering tissues in the mucosa of gastrointestinal, respiratory, and urogenital tracts as well as in the oral cavity and in the endothelium of vascular tissue. The imaging capabilities of OCT permits accurate non-invasive diagnosis and staging of cancers and other pathologies that heretofore have been difficult to diagnose at an early stage because of relatively poor visualization available with white light endoscopy (para. [0005], [0006]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Cho as modified by Wach, by adding an optical coherence tomography light source as a part of the first light source, and the first light source configured as a broadband optical coherence tomography light source; inputting the signal obtained from the first light source into a computer processor; and configuring the computer processor to provide output data used to: control an orientation or position of the second light source and the third light source; and control a pulse profile, a pulse energy and a pulse repetition rate of the third light source, as taught by Webster, for the purpose of modifying the control parameters based on the feedback of imaging signals for good accuracy (Webster, para. [0421]) and for the purpose of providing accurate sub-surface imaging of highly scattering tissue with high spatial resolution in vivo by using OCT and using the imaging in conjunction with tissue ablation and coagulation (Grego, para. [0005], [0006], [0094], [0051]). 
Examiner notes that in the limitation “the first light source comprises an optical coherence tomography light source”, “an optical coherence tomography” is an intended use, and the system in claim 1 doesn’t require optical coherence tomography, but only requires a light source. 
Re Claims 36 and 52, Claims 36 and 52 are rejected under substantially the same basis as Claim 1. 
Re Claim 10, Cho discloses that the third light source is configured to break molecular bonds of the tissue coagulated by the second light source when the third light source is incident upon tissue (col. 2, lines 12-31, col. 5, lines 25-42; col. 4, line 66 – col. 5, line 15).  
Re Claim 49, Claim 49 is rejected under substantially the same basis as Claim 10. 
Re Claim 11, Cho discloses that the third light source is configured to alter the quaternary structure of proteins of the tissue when the third light source is incident upon the tissue (col. 2, lines 12-31, “a first laser source for generating light of a first wavelength for cutting tissue”; col. 5, lines 16-42: light configured to cut tissue will alter the quaternary structure of proteins of tissue). 
Re Claim 12, Cho discloses that the first light source, the second light source and the third light source emit light through a single fiber at the same instance (abstract, “A single optical fiber or a bundle of optical fiber can be used to transmit plural wavelengths of light for aiming cutting and coagulating”; col. 2, lines 12-31, col. 4, line 66 – col. 6, line 5). 
Re Claim 13, Cho discloses that the single fiber is a component of an endoscope or laparoscope (abstract, fig. 1, col. 3, “endoscopic light delivery system 10 includes a laser source 36 for generating light which is optically coupled to fiber optics 12.”). 
Re Claim 14, Cho discloses that the first light source, the second light source, and the third light source emit light through a single fiber at different times (abstract, “A single optical fiber or a bundle of optical fiber can be used to transmit plural wavelengths of light for aiming cutting and coagulating”; col. 4, line 66 – col. 6, line 5, “Alternatively, light generated by laser sources 36a, 36b and 36c does not have to be conveyed by fiber optics 12 simultaneously but can be conveyed sequentially”).
Re Claim 15, Cho discloses that the single fiber is a component of an endoscope or laparoscope (abstract, fig. 1, col. 3, “endoscopic light delivery system 10 includes a laser source 36 for generating light which is optically coupled to fiber optics 12.”).
Re Claims 19 and 20, Cho discloses that the second light source is a laser that emits energy in a range of wavelengths that are absorbed by blood, wherein the blood comprises a mixture of oxy-hemoglobin, deoxy-hemoglobin and water (col. 2, lines 12-31, the second laser source has a wavelength of approximately 0.8 to 1.1 microns). 
Re Claim 21, Cho discloses that the second light source is a laser that emits energy in a range of wavelengths that are absorbed by blood, wherein the blood contains hemoglobin that comprises pure oxy-hemoglobin (col. 2, lines 12-31, the second laser source has a wavelength of approximately 0.8 to 1.1 microns). 
Re Claim 22, Cho discloses that the second light source is a laser that emits energy in a range of wavelengths that are absorbed by blood, wherein the blood contains hemoglobin that comprises pure deoxy-hemoglobin (col. 2, lines 12-31, the second laser source has a wavelength of approximately 0.8 to 1.1 microns).  
Re Claim 30, Cho as modified by Wach, Webster and Grego discloses the claimed invention substantially as set forth in Claim 1. 
Cho is silent regarding the first light source being configured as a swept source optical coherence tomography light source. 
	However, Grego discloses an endoscopic optical coherence tomography (OCT) system coupled to surgical probes (para. [0092], [0093], [0094], fig. 1C, fig. 2). Grego teaches imaging light source being configured as a swept source optical coherence tomography light source (para. [0006]), for the purpose of capturing images of different depths of the tissue (para. [0006]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Cho as modified by Wach, Webster and Grego, to add a swept source optical coherence tomography light source as a part of the first light source, as well as incorporating the OCT system, as taught by Grego, for the purpose of capturing images of different depths of the tissue (para. [0006]).
Re Claim 35, Cho discloses that the third light source is a laser configured to emit energy at an amplitude and frequency sufficient to break molecular bonds of tissue (col. 2, lines 12-31, “a first laser source for generating light of a first wavelength for cutting tissue”; col. 4, line 66 – col. 6, line 5, “Laser source 36a generates light preferably having a wavelength ranging from about 1.4 to 2.1 microns which is a wavelength suitable for cutting tissue”). 
Re Claim 40, Cho discloses that the coagulating light and the bond-breaking light originate from a common light source (col. 3, lines 5-21, a laser source 36 providing light for both cutting tissue and coagulating tissue). 
Re Claims 41 and 42, Cho as modified by Wach, Webster, and Grego discloses the claimed invention substantially as set forth in claims 36 and 40. 
Cho discloses that the wavelength for coagulation is 0.8 to 1.1 micron and the light source may be a diode laser, and the wavelength for cutting tissue may be 1.4 to 2.1 micron and may be a Nd YAG laser (col. 5), where Nd:YAG lasers are optically pumped using a flashtube or laser diodes. 
Cho is silent regarding the common light source being a diode laser seeded fiber amplified source and wherein the diode laser seeded amplified source is configured to emit energy in a range of wavelengths from 1800 nm to 2200 nm. 
However, Wach discloses a light source configured for ablation, incision, cutting, vaporization, and removal of tissue (para. [0316], [0321], [0325], [0329], tissue cutting) and teaches a diode laser seeded amplified source is configured to emit energy in a range of wavelengths from 1800 nm to 2200 nm (para. [0319], The infrared laser 2505 can be a semiconductor laser, an eximer laser, a tunable laser, or a gas laser, for example. In one exemplary embodiment, the infrared laser 2505 is a Nd:YAG laser or some other laser that outputs light between about 600 nanometers and 3,500 nanometers.; para. [0073], [0074] discloses silicon optical amplifier, erbium doped fiber amplifier, and erbium doped waveguide amplifier which further provide active manipulation of light).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Cho as modified by Wach, Webster, and Grego, by configuring the common light source to be a diode laser seeded fiber amplified source that is configured to emit energy in a range of wavelengths from 1800 nm to 2200 nm, as taught by Wach, for the purpose of having a laser configured to produce various wavelengths (para. [0089]) and managing light flow at the various optical interface (para. [0318], [0156], [0074]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 5,451,221), hereinafter “Cho”, as modified by Wach (US 2016/0062009), Webster et al. (US 2012/0138586), hereinafter “Webster”, and Grego et al. (US 2012/0080612), hereinafter “Grego”, and further in view of Wells et al. (US 8,202,268), hereinafter “Wells”. 
Re Claim 25, Cho as modified by Wach, Webster and Grego discloses the claimed invention substantially as set forth in claim 1, but is silent regarding the third light source being a Tm doped fiber master oscillator power amplifier. 
However, Wells discloses an apparatus using a high-power, short-pulsed thulium laser to output infrared laser pulses delivered through an optical fiber, for cutting and ablating biological tissue (abstract), and teaches a Tm doped fiber master oscillator power amplifier (MOPA) (col. 21, lines 25-50, col. 27-29). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify Cho’s third light source configured to break molecular bonds of tissue to include Well’s MOPA, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Cho’s third light source and Well’s MOPA perform the same general and predictable function, the predictable function being breaking molecular bonds of tissue (or ablate or cut). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Cho’s third light source by replacing it with Well’s MOPA. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 23, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 5,451,221), hereinafter “Cho”, as modified by Wach (US 2016/0062009), Webster et al. (US 2012/0138586), hereinafter “Webster”, and Grego et al. (US 2012/0080612), hereinafter “Grego”, and further in view of Goell et al. (US 2007/0053640), hereinafter “Goell”. 
Re Claims 23, 24, and 29, Cho as modified by Wach, Webster and Grego discloses the claimed invention substantially as set forth in claim 1. 
	Cho is silent regarding the second light source being a ytterbium fiber laser, or a frequency-doubled ytterbium fiber laser. Cho is also silent regarding the second light source being configured to emit energy in a range of wavelengths including 532 nm. 
	However, Goell discloses an endoscopic system (para. [0017]) comprising a first light source configured to provide a signal for use in imaging tissue when the first light source is incident upon tissue (para. [0150]); a light source configured to coagulate and ablate tissue when the second light source is incident upon tissue (para. [0161], fig. 6A, laser 510, laser systems 500 or 600 can be used for surgical procedures requiring the ablation, vaporization, excision, incision, and coagulation of soft tissue). Goell teaches that the light source configured to coagulate tissue is an ytterbium fiber laser (para. [0086]), a frequency-doubled ytterbium fiber laser (para. [0086], [0147] – to provide radiation in the green visible light spectrum and can be used for photoablation and photocoagulation), and configured to emit energy in a range of wavelengths that produces green-visible light (para. [0086], [0147]. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Cho’s second light source configured to coagulate tissue, to include Goell’s an ytterbium fiber laser, a frequency-doubled ytterbium fiber laser, or a coagulation light source configured to emit energy in green-visible light spectrum, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Cho’s second light source and Goell’s light source perform the same general and predictable function, the predictable function being coagulation of tissue. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Cho’s second light source by replacing it with Goell’s light source. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Also, it would have been obvious to one of ordinary skill in the art, to modify the green-visible light spectrum of the second light source in Cho modified by Wach, Webster, Grego, and Goell, to be in a range of wavelengths including 532 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 32, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 5,451,221), hereinafter “Cho”, as modified by Wach (US 2016/0062009), Webster et al. (US 2012/0138586), hereinafter “Webster”, and Grego et al. (US 2012/0080612), hereinafter “Grego”, and further in view of Marchitto et al. (US 2002/0016533), hereinafter “Marchitto”. 
Re Claims 32 and 33, Cho as modified by Wach, Webster and Grego discloses the claimed invention substantially as set forth in Claim 1. 
	Cho is silent regarding the first light source comprising a multiphoton luminescence light source, or the first light source comprising an optical coherence tomography light source and a multiphoton luminescence light source. 
	However, Marchitto discloses an endoscopic device with a light source for imaging, OCT system, and a light source for laser treatment (para. [0065], [0052], [0053], [0055], [0068], [0069]; [0039], [0055], [0064], para. [0008]). Marchitto teaches light source being configured as a broadband optical coherence tomography (OCT) light source (claim 9 and 21, para. [0034], [0035], fig. 2), for the purpose of collecting information on HbO2 and Hb as well as information as a function of depth in the sample and visualizing blood vessels below other normally appearing intervening structures that reduce or eliminate the ability to visualize the vessels (para. [0035]). Marchitto teaches the light source comprising a multiphoton luminescence light source (para. [0018], fig. 5, para. [0039]) for the purpose of gathering absorption and scattering imaging information and determining the location of the blood by capturing and comparing white light and infrared images (para. [0039] and [0040]). Marchitto teaches the first light source comprising an optical coherence tomography light source, for the purpose of not requiring an illumination source with a long coherence length (e.g., a laser) and for the purpose of being used with optical fibers and by using several wavelengths of light sequentially, being able to obtain specific images of arteries and veins, as well as a non-invasive measurement of blood oxygen saturation in a particular imaged vessel, and a multiphoton luminescence light source (para. [0039]-[0042]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Cho as modified by Wach, Webster and Grego, by adding a broadband optical coherence tomography light source and a multiphoton luminescence light source as a part of the first light source, as well as incorporating the OCT and multiphoton imaging systems, as taught by Marchitto, for the purpose of by using several wavelengths of light sequentially, being able to obtain specific images of arteries and veins, as well as a non-invasive measurement of blood oxygen saturation in a particular imaged vessel, in case of OCT, and for the purpose of gathering absorption and scattering imaging information and determining the location of the blood by capturing and comparing white light and infrared images, in case of multiphoton imaging (para. [0039]-[0042]). 
Re Claim 39, Claim 39 is rejected under substantially the same basis as claims 32 and 33. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mathis et al. (US 5,599,341): col. 6, lines 4-19 – tissue coagulation denatures proteins. 
Joos et al. (US 20120310042) – endoscopic device with OCT and laser treatment 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN T KUO/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, December 10, 2022
Examiner, Art Unit 3792